          Case 7:19-cv-03022-VB-PED Document 77 Filed 09/15/20 Page 1 of 1


                     ^tantbw of *X»dg
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                 c'1^12^
 OBI,
                                       Plaintiff,
                                                                           ORDER
                 - against -
                                                                   19 Civ. 3022 (VB) (FED)



 WES TCHESTER MEDICAL REGIONAL
 PHYSICIAN SERVICES, P.C . ET AL.,
                                       Defend a nst.


PAUL E. DAVISON, U.S.M.J.:


        As directed, defense counsel has submitted to the Court, for in camera inspection, an


unredacted copy of the document (an email exchange) produced to plaintiff in redacted form as


Defs0422.


        The Court has reviewed the unredacted document. Contrary to plaintiffs suspicion [Dkt.


68, ECF p. 3] , the redacted portion of the document does not concern "night differential pay" for


plaintiff or anyone else.


        Accordingly, the Court APPROVES the redaction, on relevance grounds, and


OVERRULES plaintiffs objection to the redaction.

Dated: September 15,2020
       White Plains, New York




                                                                ^isoTTTU.S.M.J.
